REDMANN, Chief Judge,
dissenting in part.
I concur in limiting the mother’s assignment to something less than 50% of the father’s disposable earnings, because he has two other children to support (and, much less important, his “past due child support” is not the result of a refusal or neglect to pay weekly or monthly support *249that had been previously ordered by a court). Although I would prefer to have the trial judge set the assignment percentage, I further concur that, as a necessary temporary measure to provide the mother immediate relief, the assignment of 40%— nearing the maximum assignable under our circumstances — until the “past due” $12,-600 is paid is reasonable.
But I would have our decree grant leave to the trial judge to alter that percentage at any time, even immediately, after weighing the relative positions of the two parents, while átill accomplishing “some reasonable reduction of the past due support” as the supreme court ordered. To that extent I dissent.